382 A.2d 1051 (1978)
STATE of Maine
v.
James E. SAWYER.
Supreme Judicial Court of Maine.
March 10, 1978.
*1052 Michael E. Povich, Dist. Atty., Bronson Platner, Asst. Dist. Atty. (orally), Ellsworth, for plaintiff.
Libhart, Ferris & Dearborn by William Ferm (orally), Wayne P. Libhart, Ellsworth, for defendant.
Before McKUSICK, C. J., and POMEROY, WERNICK, ARCHIBALD, GODFREY and NICHOLS, JJ.
PER CURIAM.
Appellant James E. Sawyer was convicted of driving under the influence of intoxicating liquor in violation of 29 M.R.S.A. § 1312.
On appeal, appellant challenges the trial court ruling admitting evidence obtained as a result of arrest. The trial court was justified in finding that the arresting officer observed appellant's car swerving off the road and then across the center line. This observation was sufficient to create an articulable suspicion and thus justify the investigatory stop. State v. Johnson, Me., 365 A.2d 497 (1976). Appellant's behavior following the stop clearly gave the officer probable cause to arrest. The trial court did not err in admitting the evidence.
Appellant also asserts that the failure of the arresting officer to offer him a blood test requires reversal of the conviction. 29 M.R.S.A. § 1312 sets forth procedures which must be followed if a blood test is to be admitted into evidence. However, the statute does not require that a blood test be administered, nor does the statute require that intoxication be proved by admission of a test. Failure to offer a test does not preclude conviction under the statute.
The entry is:
Appeal denied.
Judgment affirmed.
DELAHANTY, J., did not sit.